Cornell, J.
The main question discussed by counsel, and presented for adjudication, is whether the act of March 3, 1876, entitled “An act in relation to Cass county, and, to attach the same to the county of Crow Wing,” which practically disorganizes the former, and attaches it to the latter comity for judicial, record, and taxing purposes, is within or without the limits of legislative power under the state constitution. It cannot be doubted that the power of ■state legislation over counties is plenary and absolute, •except as restricted by the constitution, either in express terms or by necessary implication. It is claimed that the act in question contravenes the provision of article 11, section 1, which is in those words : “ The legislature may from time to time establish and organize now counties; but no new ■county shall contain less than four hundred square miles, nor shall any county be reduced below that amount; and .all laws changing county lines in counties already organized, ■or for removing county seats, shall, before taldug effect, be submitted to the electors of the county or counties to be affected thereby, at the next general election after the passage thereof, and be adopted by a majority of such •electors. Counties now established may be enlarged, but not reduced below four hundred square miles.”
It is quite clear that a distinction is here made between *42an established and an organized county, while the power in the legislature to create either is expressly recognized. As-to the latter, its boundary lines shall not be changed at all, except by a vote of the majority of the electors to be-affected ; while, as to the former, the only restriction is that, against reducing its territorial area below 400 square miles. So that this restriction is observed by the legislature, the-boundaries of an unorganized county may be altered in any manner, according as its wisdom or caprice may suggest,, without consulting or regarding the wishes even of the-resident electors and inhabitants.
An established county, in the constitutional sense, is & territorial subdivision of the state, with certain prescribed boundaries, designated and set apart by legislative authority for the erection and creation of an organized county, with the powers and incidents pertaining to a quasi corporation of that character, whenever, in the judgment of the legislature, it shall contain the requisite population for that purpose. The manifest object sought in the establishment of such counties, in advance of settlement, is to secure to' each a territorial area of sufficient size, and with suitable boundaries, to accommodate, when settled, its entire population ; to obtain efficient county governments ; and to avoid, the evils supposed to be incident to their formation out of’ sparsely-settled districts, under the influence of local considerations having reference rather to the interests of some-town site, expectant the advantages of a county seat, (han. the well-being of the whole. In furtherance of this object it was deemed necessary to prohibit the legislature from reducing the area of any county, organized or unorganized,, below the standard fixed by the' constitution; also, from removing county seats, and from changing the boundaries, of any organized county, without the consent of the people to be affected; and this is the whole purport and effect of the limitations upon legislative power imposed by the section under consideration.
*43Outside these exceptions, the whole field of legislative power over counties and county governments is left open, ,and the authority of the legislature -therein is supreme. It may at pleasure create, alter, modify, and abolish, without the consent of the people or corporation to be thereby affected. This results from the very character and object of a county organization, and the political nature of the powers and functions with which it is invested. The creation of such an involuntary and quasi corporation belongs to, and is a pai’t of, the general governmental policy of the state, and the powers conferred upon it are given mainly, if not exclusively, for public purposes connected with matters of local administration and concern, and can never become vested as against the sovereign, whoso right of control over all its civil, political, and governmental powers is necessarily supreme in the absence of any constitutional limitations. Com’rs Hamilton Co. v. Mighels, 7 Ohio St. 109 ; Dartmouth College v. Woodward, 4 Wheaton, 518; 1 Dillon, Mun. Corp. §§ 10, 15, 30, 38, 39, and cases cited.
The whole effect of the act under consideration is to-reduce the county of Cass from an organized to an unorganized or established county, by taking from it the powers- and functions pertaining to its organized existence and transferring them to Crow Wing county, to which it is attached for judicial, record, and taxing purposes, to be held and used by the latter for the benefit of the people of the former, and the public good, as therein provided. This in no way interferes with the established limits of Cass county, nor does it remove its county seat. The locality of the-latter still remains unchanged, and is the place for the transaction of the business of the county, whenever the law-making power shall see fit again to invest it with the-capacity to act and do business.
It is claimed that the law is defective in omitting to make-*44any proper provisions for returning and canvassing the votes of the electors of Cass county. Conceding this to be so — as to which, however, no opinion is expressed — the act would not, therefore, be objectionable as one disfranchising the people of that county. Disfranchising an elector is an entirely different thing from that of failing to afford him an opportunity or the means whereby he can enjoy his right of voting in the place where ho resides. A person residing outside the limits of an election precinct may not be able, for the time being, to exercise all his rights as an ■elector, but he is not thereby dispossessed of those rights.
By section 4 of the act ‘ ‘ the public records, safes, and office furniture of said Cass county” are required “to be transferred to, and kept in the possession and custody of, Crow Wing county, for the use and benefit, and as the property, ■of Cass county.” This property was hold by Cass county, as a public corporation, solely and exclusively for public purposes, concerning chiefly the people of that county, though beneficial in part to the whole state. It may be -doubted whether such property, thus held, is private, within the meaning of the constitutional provision which prohibits the taking of private property for public use without compensation. Darlington v. Mayor, etc., of N. Y., 31 N. Y. 164. Whether this is so or not, however, is not, and need not be, determined, as the law in question does not propose to appropriate the property to any new or differ-entuse, but simply to entrust its care and custody to another public agency for the same public use and purpose; and this clearly violates no clause of the constitution, either in its letter or spirit.
Those provisions of the law which relate to the levy and ■collection of taxes, specifying their objects and limiting their amount, as well as those providing for a settlement and adjustment of the indebtedness of the county, are strictly germane to the subject of the enactment as expressed *45in its title, and do not render it invalid as. embracing more’ than one distinct subject. Supervisors of Ramsey Co. v. Heenan, 2 Minn. 330.
The law being a valid one, the county commissioners of Cass county had no authority, after its passage, to create any vacancy in the office of county treasurer by remoAral, nor to fill it by appointment. By the express terms of the act the £ £ functions of all the officers of such county ceased from and after its passage,” save as provided by section 10,, Avhich merely permits them to continue in office for the period of six months, for the specific purposes therein named, and, of course, Ainth such powers only as are necessary to accomplish those purposes.
The peremptory Avrit of mandamus is- denied, and the alternative Avrit discharged. .